Title: From James Madison to Louis-Marie Turreau de Garambouville, 28 November 1806
From: Madison, James
To: Turreau de Garambouville, Louis-Marie



Sir,
Depart. of State, November 28th. 1806

I have been honored with your Note communicating, by order of your Government, the change in the constitution of Germany, effected by a Treaty among certain States of the Rhine, to which H. M. the Emperor & King is a part.
In acknowledging this communication, which was duly laid before the Presidt. I cannot better fulfil my directions than by repeating the observations made in the answer of the 20th. to your communication of another important change in a neighbouring Part of Europe, & by expressing anew the benevolent Solicitude of the U.S. for the welfare of the Nations interested in the event, particularly that of France, to whom the U.S. have been related by such early & such friendly ties.

Signed{2m#}James Madison

